Case 1:19-cr-00038-HSO-.]CG Document 1 Filed 03/04/19 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT sourHenN ossTthr oF Mlssrsslppl
FOR THE soUTHERN DIsTRlCT oF MISsIssIPPI Fl L E D
SOUTHERN DlVlSlON MAR _ 4 2019

 

 

 

 

y ARTHUR JOHNSTON

 

 

By uEPurv

 

 

UNITED srArEs oF AMERICA
v. CRIMINAL No. li l°l u~SB l~lSO 'Zl`(_(r

MERRIDETI-I CHRISTINA MCMILLIAN 18 U.S.C. § 657r

The United States Attorney charges:

From on or about October 2017, and continuing through on or about Septernber 20, 2018, in
Jackson County, in the Southern Division of the Southern District of Mississippi, the defendant,
MERRIDETH CHRIS'I`INA MCMILLIAN, being employed as Vice President of Singing River
Federal Credit Union in Moss Point, Mississippi, did With intent to injure and defraud, willfully
misapplied, embezzled, abstracted, and purloined the sum of more than $350,000.00 of moneys,
funds, and credits belonging to Singing River Federal Credit Union, a credit union whose accounts
were insured by the National Credit Union Administration, that is, the defendant did unlawfully
access Singing River Federal Credit Union customer accounts, manipulate transactions and loans,
and then convert the money to her use and the use of others, in violation of Title 18, United States
Code, Section 657.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this lndictrnent, the defendant,
MERRIDETH CHRISTINA MCMILLIAN, shall forfeit to the United States all property involved
in or traceable to property involved in the offenses, including but not limited to all proceeds obtained
directly or indirectly from the offenses, and all property used to facilitate the offenses Further, if any
property described above, as_a result of any act or omission of the defendant (a) cannot be located

upon the exercise of due diligence; (b) has been transferred or sold to, or deposited with, a third party;

Case 1:19-cr-00038-HSO-.]CG Document 1 Filed 03/04/19 Page 2 of 2

(c) has been placed beyond the jurisdiction of the Court; (d) has been substantially diminished in
value; or (e) has been commingled with other property, Which cannot be divided without difficulty,
then it is the intent of the United States to seek a judgment of forfeiture of any other property of the
defendants, up to the value of the property described in this notice or any bill of particulars supporting
it.

All pursuant to Title 18, United States Code, Section 982(a)(2).

// VFM/Q %»

D’. IJIICHAEL HURST, JR.
United States Attorney

[\J

